Citation Nr: 0703322	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 until 
August 1984.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The case is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  This case was previously before the Board in 
December 2003, at which time it was remanded to ensure due 
process.  In March 2006, the Board issued a decision which 
denied the veteran's service connection claim for paranoid 
schizophrenia.  The veteran appealed that decision to the 
Court.  By an Order dated July 31, 2006, the Court granted a 
Joint Motion to remand this appeal, which vacated the March 
2006 Board decision.  The appeal has been returned to the 
Board for additional appellate consideration in light of the 
Joint Motion.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that paranoid 
schizophrenia existed prior to service, and was not 
aggravated by service.

2.  Pre-existing paranoid schizophrenia has not been shown by 
competent clinical evidence to have been chronically 
increased by service, beyond the normal progression of the 
disease.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1111, 1113, 
1131,1132, 1153, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify by means of an August 2002 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence. The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.

Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefit sought, this omission is not prejudicial 
to the veteran.  Indeed, because the veteran's claim of 
service connection is denied in the instant decision, VA's 
failure to provide notice as to the assignment of a 
disability rating and/or effective date has no adverse impact 
on the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's available service medical records, as well as 
private medical records from both before and after service.  
The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record that could be 
obtained.  Indeed, the veteran noted in a communication dated 
in November 2006 that he did not have any additional evidence 
to submit.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2006).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and schizophrenia 
(as a psychosis) becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1132; 38 
C.F.R. §§ 3.307, 3.309.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Analysis

The Board has reviewed all the evidence in the claims folder. 
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim. The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence. 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The initial question is whether the veteran's schizophrenia 
was present prior to service.  The Board notes that most of 
the veteran's service medical records are unavailable.  See 
Letter from Department of the Air Force, dated in April 1991.  
However, the report of medical history and the report of 
clinical examination on the enlistment examination in January 
1984 are both available.  The report of medical history 
reveals that the veteran denied any history of depression or 
excessive worry, loss of memory, or nervous trouble of any 
sort.  The clinical psychiatric evaluation was normal.  In 
Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated 
that the presumption of soundness attaches only where there 
has been an induction medical examination, and where a 
disability for which service connection is sought was not 
detected at the time of such examination.  The Court noted 
that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2004).  

However, the medical evidence of record clearly and 
unmistakably shows that schizophrenia was present prior to 
service.  A private hospital discharge summary, and a report 
of intake evaluation, reflects that the veteran was 
hospitalized, approximately 3 years prior to service, from 
October 1981 to November 1981, and was given a final Axis I 
diagnosis of paranoid schizophrenia and cannabis abuse.  
Symptoms noted on admission included the following:  
inappropriate affect, paranoid thinking, active auditory and 
visual hallucinations, tangential speech and appearance of 
delusional thinking.  The 1981 discharge summary also notes 
the veteran had been previously hospitalized at the same 
facility in August 1980.  It was noted that in 1980, he had 
the same Axis I diagnoses as in 1981.  There is no evidence 
to the contrary.  The Board concludes, accordingly, that 
competent clinical evidence of record, which is clear and 
unmistakable, demonstrates that paranoid schizophrenia was 
present prior to service. 

As discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated in service under 38 U.S.C. 
§ 1111 prior to, the veteran's requirement to show an 
increase in a pre-existing disability under 38 C.F.R. 
§ 3.306(b).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  In other words, VA must now show by clear and 
unmistakable evidence that the veteran's pre-existing 
paranoid schizophrenia was not aggravated by his service, in 
order to rebut the presumption of soundness on induction.  
  
The Board again notes that the veteran's only available 
service medical records are a report of clinical examination 
for entrance to service, and a report of medical history 
completed by the veteran at that time.  It is noted that 
while the veteran denied having a history of nervous trouble 
of any sort, and denied having been treated for a mental 
condition, this is contradicted by competent clinical 
evidence of record of psychiatric diagnosis and treatment 
prior to service, as discussed above.  Additionally, while 
the clinical examination at that time noted that the veteran 
was psychiatrically normal, competent clinical evidence of 
record establishes that he had been previously diagnosed with 
schizophrenia.  An April 1991 Air Force letter, signed by the 
chief of records retirement and research, states that the 
veteran's Unit Personnel Record Group and his Health Record 
Group could not be obtained.  

It is significant to note that following service the veteran 
was apparently first hospitalized for his psychiatric 
disability approximately one year after separation, for more 
than a week, from August to September 1985.  It was noted 
that the veteran had chronic paranoid schizophrenia and a 
history of substance abuse, among other things.  The veteran 
was also hospitalized in October 1985 for 3 days.  He was 
diagnosed with acute psychotic reaction, etiology 
undetermined.  The record further indicates that the veteran 
was hospitalized in December 1985 for chronic paranoid 
schizophrenia, possible personality disorder, and being 
physically undernourished.  

In March 1986, the veteran underwent a psychiatric evaluation 
prior to being hospitalized until May 1986.  The March 1986 
psychiatric evaluation indicates that the veteran was 
admitted involuntarily from the Douglas County Corrections 
Center after being unmanageable.  The veteran had an Axis I 
diagnosis of chronic paranoid schizophrenia and an Axis II 
diagnosis of antisocial personality disorder.  It was noted 
in the summary section that the mental status examination was 
"not particularly pointed toward the diagnosis of chronic 
schizophrenia behavior, but the brevity of the patient's 
answers and apparent guarding were not felt to give 
sufficient mechanisms for evaluation."  It was further noted 
that the veteran's present and past behavior and activity 
point toward a diagnosis of acute exacerbation of chronic 
paranoid schizophrenia.  The discharge summary reveals that 
the veteran exhibited symptoms of auditory hallucinations, 
paranoid delusions, and severe agitation.  It was noted that 
psychological testing during hospitalization showed the 
veteran to have paranoid schizophrenia that "was possibly 
initially induced by drug abuse."  

As set forth above, the record contains competent clinical 
evidence of manifestations of schizophrenia on at least two 
occasions prior to service sufficient to warrant psychiatric 
hospitalization treatment.  Competent clinical evidence of 
record dated subsequent to service likewise demonstrates 
episodes of manifestations of diagnosed schizophrenia 
requiring hospitalization treatment.  The demonstration by 
competent clinical evidence of the same manifestations of the 
disability at issue, both before and after service, is 
obvious and manifest evidence of no aggravation or increase 
in the disability by service.  Based on the foregoing, the 
Board finds that there is competent, clear and unmistakable 
evidence that the veteran's schizophrenia pre-existed 
service, and was not aggravated by service.  As such, the 
presumption of soundness on induction as to schizophrenia has 
been rebutted.  See 38 U.S.C.A. § 1111.  In order for service 
connection to be established for schizophrenia, it must now 
be determined whether the record establishes that the pre-
existing schizophrenia underwent an increase in severity 
beyond the normal progression of the disability.  

In order to establish service connection for paranoid 
schizophrenia, the Board must now determine whether the pre-
existing schizophrenia underwent aggravation in service, 
pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R § 3.306.  As 
noted above, competent clinical evidence of record 
demonstrates that the veteran's schizophrenia was manifested 
prior to service by symptoms of inappropriate affect, 
paranoid thinking, active auditory and visual hallucinations, 
tangential speech and appearance of delusional thinking.  

The Board observes that the veteran was hospitalized for 
chronic paranoid schizophrenia approximately 1 year to the 
day of discharge from active duty.  However, the Board finds 
this evidence demonstrates the veteran's schizophrenia was 
manifested by the same symptoms after service as it was prior 
to service, which also required hospitalization.  As 
previously discussed, the Board also finds that the other 
hospitalizations, beyond 1 year from discharge, show that the 
veteran's schizophrenia symptoms are consistent with the 
symptoms demonstrated prior to service.  In other words, the 
Board finds that the evidence indicates that manifestations 
of his paranoid schizophrenia remained the same and did not 
increase in severity.  As such, the record does not contain 
demonstration by competent clinical evidence of an increase 
beyond the normal progression of the disease.  Moreover, the 
post-service medical evidence is devoid of any competent 
opinion finding that veteran's post-service hospitalizations 
were the result of in-service aggravation.

The veteran himself has expressed a belief, including in his 
January 2003 substantive appeal, that his paranoid 
schizophrenia is causally related to or aggravated by active 
service.  However, the Board notes that the veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds that the competent 
clinical evidence of record also fails to demonstrate an 
increase in the pre-existing paranoid schizophrenia during 
service pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  

In summation, the Board finds that the presumption of 
soundness on entrance into service is rebutted by clear and 
convincing evidence that paranoid schizophrenia existed prior 
to service, and was not aggravated by service, pursuant to 38 
U.S.C.A. § 1111, and that the pre-existing paranoid 
schizophrenia did not undergo an increase in service so as to 
constitute aggravation pursuant to 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


